Citation Nr: 1222171	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-49 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea claimed as secondary to a service-connected disability.

2.  Entitlement to service connection for hypertension claimed as secondary to a service-connected disability. 

3.  Entitlement to service connection for obesity claimed as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

This case was remanded for further development in April 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for sleep apnea, hypertension and obesity.  He claims his disabilities are secondary to his service-connected bronchitis with bronchiectasis and/or his service connected depressive disorder.  The Veteran has related that his service connected bronchitis caused his weight gain which also lead to other conditions.  He asserts that his pulmonary disability prevents him from exercising and because of his depressive disorder he tends to soothe himself with food.  Per the Veteran, his weight gain exacerbates his other conditions and increased his risk for hypertension and sleep apnea.  

While opinions have been obtained regarding the relation of the Veteran's bronchitis with bronchiectasis and his sleep apnea and hypertension, opinions have not been obtained that addresses whether the Veteran's obesity was caused and/or aggravated by his service-connected bronchitis and/or his service connected depressive disorder.  Also, an opinion has not been obtained that addresses the relation, if any, between the Veteran's service connected depressive disorder and his sleep apnea and/or hypertension.  

Secondary service connection shall be awarded when a disability is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2011). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 the regulation concerning secondary service connection.  The revised regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice- connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  The Board notes that since the Veteran's claims for service connection were filed in 2008 the current version of 38 C.F.R. § 3.310 is applicable to the claim. 

The Board finds that a remand is warranted to obtain an opinion(s) that addresses the Veteran's claims that his sleep apnea, hypertension and obesity disabilities are secondary to his service connected disabilities.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court of Appeals for Veterans Claims (Court), a remand for the purpose of obtaining an opinion for the claims for service connection is required.  




Accordingly, the case is REMANDED for the following action:

1. Obtain a VA opinion that addresses whether the Veteran's obesity was caused or aggravated by his service-connected bronchitis with bronchiectasis and/or his service connected depressive disorder.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice- connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The claims folder must be available to the examiner.  A rationale is required for all opinions.

2. Obtain a VA opinion that addresses whether the Veteran's hypertension was caused or aggravated by his service-connected depressive disorder.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice- connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The claims folder must be available to the examiner.  A rationale is required for all opinions.

3. Obtain a VA opinion that addresses whether the Veteran's sleep apnea was caused or aggravated by his service-connected depressive disorder.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice- connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The claims folder must be available to the examiner.  A rationale is required for all opinions.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


